DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I associated with claims 1-12 in the reply filed on 5/3/2021 is acknowledged.

This application is in condition for allowance except for the presence of claims 13-24 directed to Invention II non-elected without traverse.  Accordingly, claims 13-24 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8 (Currently Amended). The electronic apparatus according to claim 1, wherein the first off mode corresponds to [[the]]an advanced configuration and power interface (ACPI) S5 state, and the second off mode corresponds to [[the]]an ACPI S3 state or [[the]]an ACPI S4 state.

Claims 13-24 (Cancelled).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Shifting unit is interpreted as the CPU (111) causes the image forming apparatus to shift to the normal power mode (ACPI-S0), the sleep mode (ACPI-S3), the suspended mode (ACPI-S3), and the power-off mode (ACPI-S5), which is disclosed on pages 6 and 7.  This interpretation and its equivalents are utilized for this claim term;
Detection unit is considered as the tampering detection program that calculates a calculation value (e.g. hash value) of target software when the image forming apparatus is activated to determined whether the calculation value matches the correct value data.  The tampering detection program detects tampering with the boot program and the operating system, which is disclosed on page 9.  This interpretation and its equivalents are utilized for this claim term;
Setting unit is considered as a screen used for setting of whether the image forming apparatus shifts to the suspended mode or the power-off mode when the power is turned off, which is disclosed on pages 9 and 10.  This interpretation and its equivalents are utilized for this claim term;
Notification unit is considered as a display unit that may display an error code representing software tampering or a message describing that the target software is tampered.  As an alternative to displaying on the display unit for notification of software tampering, software tampering may be notified by light emission using a light-emitting diode (LED) or by a sound, which is disclosed on pages 13 and 14.  These interpretations and their equivalents are utilized for this claim term;
Printing unit is considered as a printer unit that performs printing based on received image data, which is disclosed on pages 4 and 5.  This interpretation and its equivalents are utilized for this claim term;
Reading unit is considered as a scanning unit that reads an image on a document using a line sensor configured by a charge coupled device (CCD),  generates image data, and transmits the generated image data to the scanner I/F, which is disclosed on page 5.  This interpretation and its equivalents are utilized for this claim term;
 in claims 1-7, 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The features that are considered as unique in the claims are the features of: 
“a detection unit configured to perform detection of tampering with the predetermined software at activation of the electronic apparatus from the first off mode, 
wherein the detection unit does not perform detection of tampering with the predetermined software at activation of the electronic apparatus from the second off mode”.

The 112(f) interpretation of these terms were not found in any cited and/or searched prior art.  These features combined with the rest of the claimed limitations overcome the prior art as a whole.  Thus, the claims are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/CHAD DICKERSON/           Primary Examiner, Art Unit 2672